FILED
                                                                       United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                            Tenth Circuit

                                  TENTH CIRCUIT                                April 24, 2013

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
RICHARD ALLEN NEWMAN,

             Petitioner – Appellant,
                                                             No. 12-1326
v.                                                 (D.C. No. 1:11-CV-03262-WYD)
                                                              (D. Colo.)
T.K. COZZA-RHODES,

             Respondent-Appellee.




                             ORDER AND JUDGMENT*


Before LUCERO, O'BRIEN, and MATHESON, Circuit Judges.


      The sole issue in this habeas appeal is whether Richard Allen Newman’s federal

sentence has been correctly computed by the Federal Bureau of Prisons (BOP). It has.

      On December 26, 2006, Newman’s home was searched and he was arrested by

both the State of Colorado and the federal government. He was taken into custody by the


      *
        The parties have waived oral argument. See Fed. R. App. P. 34(f); 10th Cir. R.
34.1(G). This case is submitted for decision on the briefs.
        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
State and charged in both federal and state court. On April 19, 2007, he was transferred

from state custody to federal custody pursuant to a writ of habeas corpus ad

prosequendum. On October 11, 2007, while still in temporary federal custody, the State

released Newman on a personal recognizance (PR) bond. On November 27, 2007, after a

guilty plea, Newman was sentenced in federal court to 120 months imprisonment.1 The

federal judgment and sentence were silent as to whether the sentence would run

concurrent with or consecutive to any future state court sentence.

       On December 10, 2007, Newman was returned to state custody pursuant to a writ

of habeas corpus ad prosequendum. On January 9, 2008, Newman pled guilty in state

court and was sentenced to 6 years imprisonment, to run concurrent with his federal

sentence.2 He was credited with 285 days of pre-trial confinement, from December 26,

2006, until his release on PR bond on October 11, 2007. After his state court sentencing,

he remained in state custody until August 10, 2010, when he was released on parole. He

was then taken into federal custody to begin serving his federal sentence. The BOP

awarded him 94 days of credit.3



       1
          In federal court Newman pled guilty to two counts of burglary of a United States
post office, two counts of interstate transportation of stolen motor vehicles, one count of
interstate transportation of stolen property, and one count of possession with intent to
distribute 5 grams or more of methamphetamine.
       2
         He pled guilty in state court to theft, burglary, criminal mischief and felon in
possession of a weapon.
       3
          Newman was sentenced in state court on January 9, 2008. Thus, from his arrest
on December 26, 2006, until his state court sentence was imposed, 379 days passed. The
state sentencing judge awarded him 285 days of pre-sentence credit; the BOP credited his
federal sentence with the remaining 94 days.

                                            -2-
       Newman claims he is entitled to credit against his federal sentence for the entire

time he spent in state custody from his arrest on December 26, 2006, until his release on

parole on August 10, 2010. According to him, the federal government had primary

custody over him from the date of his arrest because the search of his home was pursuant

to a federal warrant and federal agents were the first to arrest him. And, because the

federal government never relinquished its primary custody to the State, Newman claims

his federal sentence commenced the day it was pronounced even though the U.S.

Marshals Service erroneously returned him to state custody. His attempts to resolve the

matter internally with the BOP4 were unsuccessful leading him to file a pro se 28 U.S.C.

§ 2241 petition.5 The district court denied relief.6

       In reviewing a denial of a § 2241 petition, we review legal issues de novo and

factual findings for clear error. United States v. Eccleston, 521 F.3d 1249, 1253 (10th

Cir. 2008).




       4
         The BOP construed Newman’s administrative appeals as a request for a nunc
pro tunc order designating the state prison as his place of confinement for his federal
sentence. Considering the factors set forth in 18 U.S.C. § 3621, the BOP determined a
nunc pro tunc designation would be inappropriate due to the offense conduct, Newman’s
criminal history and the federal sentencing judge’s silence on the issue. Newman does
not challenge the BOP’s determination, claiming instead he never sought such nunc pro
tunc designation. In any event, we see no abuse of discretion. See Heddings v. Garcia,
491 F. App’x 896, 900 (10th Cir. 2012) (unpublished).
       5
        We liberally construe Newman’s pro se filings. See Ledbetter v. City of Topeka,
Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).
       6
        Because Newman is a federal prisoner, he need not obtain a certificate of
appealability to appeal from the denial of his § 2241 petition. See Hunnicutt v. Hawk,
229 F.3d 997, 998 (10th Cir. 2000).

                                            -3-
“The computation of a federal sentence requires consideration of two separate issues.

Initially, we determine the commencement date of the federal sentence and then turn to

the extent to which a defendant can receive credit for time spent in custody prior to

commencement of sentence.” Binford v. United States, 436 F.3d 1252, 1254 (10th Cir.

2006).

         “A sentence to a term of imprisonment commences on the date the defendant is

received in custody awaiting transportation to . . . the official detention facility at which

the sentence is to be served.” 18 U.S.C. § 3585(a); see also Binford, 436 F.3d. at 1255

(“A federal sentence does not commence until a prisoner is actually received into federal

custody for that purpose.”). Thus, Newman’s federal sentence commenced on August 10,

2010, when Newman was released from state parole and the federal marshals took him

into custody to serve his federal sentence.

         Given the statutory mandate, Newman’s arguments concerning primary custody

may be irrelevant. See Comrie v. Wilner, 380 F. App’x 783, 786 (10th Cir. 2010)

(unpublished). In any event, the facts unequivocally show the State, not the federal

government, was the first to take him into custody following his arrest. Therefore, the

State “had primary custody of [him] and the right to maintain or relinquish control of

[him].” See Weekes v. Fleming, 301 F.3d 1175, 1180 (10th Cir. 2002) (“The sovereign

that first acquires custody of a defendant in a criminal case is entitled to custody until it

has exhausted its remedy against the defendant. This rule of comity does not destroy the

jurisdiction of the other sovereign over the defendant; it simply requires it to postpone its

exercise of jurisdiction until the first sovereign is through with him or until the first

                                              -4-
sovereign agrees to temporarily or permanently relinquish custody.”) (citations omitted).

Because the federal government took only temporary custody of him under a writ of

habeas corpus ad prosequendum, Colorado “was entitled to [Newman’s] return after his

federal sentencing under the law of comity and the requirements of the writ.” Id.; see

also Hernandez v. U.S. Attorney Gen., 689 F.2d 915, 918 (10th Cir. 1982) (temporary

transfer of custody from state to federal government pursuant to a writ of habeas corpus

ad prosequendum did not relinquish state’s jurisdiction).7

       Because his federal sentence did not begin to run until August 10, 2010, and he

has received credit against either his state or federal sentence for all of the time he has

spent in custody−from his arrest until this date−the only way Newman would be entitled

to further credit against his federal sentence (and thus for habeas relief) is if his federal

and state sentences had been ordered to run concurrently. Frazier v. Jackson, 385 F.



       7
          We recognize Newman was released by the State on PR bond while in
temporary federal custody and there is some authority that release on bond relinquishes
primary custody and allows another sovereign to exercise primary custody over the
defendant. See, e.g., United States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005) (federal
government lost primary jurisdiction over Cole when it released him on PR bond and
State of Arkansas obtained primary jurisdiction over him when it arrested him on state
charges while he was on bond); Taylor v. Reno, 164 F.3d 440, 444 (9th Cir. 1998)
(same). However, in each of those cases, after the federal government released the
defendant on bond, another sovereign arrested him, thereby gaining primary jurisdiction
over him. Cole, 416 F.3d at 897; Taylor, 164 F.3d at 443. Here, the federal government
did not arrest Newman while on PR bond or take him into permanent custody. Moreover,
the federal government treated its custody of Newman as temporary, returning him to
state custody after his federal sentencing. This is also not a case where Newman was
erroneously sent to federal prison, then to state prison after the mistake was recognized
and then returned to federal prison, thereby violating the requirement that federal
sentences be served continuously. See Binford, 436 F.3d at 1253-56; Weekes, 301 F.3d at
1177-78, 1180-81.

                                             -5-
App’x 808, 810-11 (10th Cir. 2010) (unpublished) (“An application for habeas relief may

be granted only when the remedy requested would result in the prisoner’s immediate or

speedier release from confinement.”) (quotation marks omitted).8 That is because he is

not entitled to double credit. See 18 U.S.C. § 3585(b) (a defendant is to be given credit

toward his sentence for any time he has spent incarcerated prior to the commencement of

his sentence so long as, inter alia, that time “has not been credited against another

sentence”); see also United States v. Wilson, 503 U.S. 329, 337 (1992).

       Federal sentencing courts have the discretion to order a federal sentence to run

concurrent with or consecutive to an anticipated state sentence yet to be imposed.9 See

Setser v. United States, –– U.S. ––, 132 S. Ct. 1463, 1468 (2012); see also Binford, 436

F.3d at 1254; Anderson v. United States, 405 F.2d 492, 493 (10th Cir. 1969) (rejecting

argument that “no court has the authority to impose a sentence consecutive to something

that does not exist”) (quotation marks omitted). When a federal sentence is silent on the

matter, a statutory presumption is triggered; multiple sentences imposed at different

times—even as between state and federal sentences— run consecutively. 18 U.S.C. §

3584(a); see also Eccleston, 521 F.3d at 1254 (assuming § 3584(a) applies when one of

       8
        Unpublished opinions are not binding precedent. 10th Cir. R. App. P. 32.1(A).
We mention Frazier and the other unpublished opinions cited throughout this decision
only because of their persuasive and reasoned analysis.
       9
         That the state court ordered the state sentence to run concurrent with the federal
sentence is of no moment. A state court cannot alter a federal sentence. See Eccleston,
521 F.3d at 1254; Bloomgren v. Belaski, 948 F.2d 688, 691 (10th Cir. 1991) (“The
determination by federal authorities that Bloomgren’s federal sentence would run
consecutively to his state sentence is a federal matter which cannot be overridden by a
state court provision for concurrent sentencing on a subsequently-obtained state
conviction.”).

                                            -6-
the multiple sentences is a state sentence); Heddings v. Garcia, 491 F. App’x 896, 899

(10th Cir. 2012) (unpublished) (same). Here, despite knowledge of the pending state

charges, the federal sentencing judge did not indicate whether the federal sentence would

run concurrent with or consecutive to any subsequent state sentence.10 Consecutive

sentences are presumed in light of this silence; Newman has not rebutted the

presumption.11




      10
          It is apparent from pleadings in the federal case (Case No. 07-CR-54 DME) the
federal judge was notified of the pending state charges. Indeed, the PSR contained
information concerning the state charges.
      11
           Section 3584(a) provides:

      If multiple terms of imprisonment are imposed on a defendant at the same time, or
      if a term of imprisonment is imposed on a defendant who is already subject to an
      undischarged term of imprisonment, the terms may run concurrently or
      consecutively, except that the terms may not run consecutively for an attempt and
      for another offense that was the sole objective of the attempt. Multiple terms of
      imprisonment imposed at the same time run concurrently unless the court orders or
      the statute mandates that the terms are to run consecutively. Multiple terms of
      imprisonment imposed at different times run consecutively unless the court orders
      that the terms are to run concurrently.


Newman contends § 3584(a) only applies when multiple terms of imprisonment are
imposed at the same time or when the defendant is already subject to an undischarged
term of imprisonment. Here, because he had not yet been sentenced in state court at the
time the federal judge imposed sentence, he argues we cannot presume the federal
judge’s silence regarding the state court sentence means he intended the federal sentence
to run consecutive to the state sentence. But we are concerned with the last sentence of
the statute, which clearly states the presumption of consecutive sentence arises when
“[m]ultiple terms of imprisonment [are] imposed at different times.” Here, Newman’s
federal and state sentences were imposed at different times.

                                           -7-
       AFFIRMED. We DENY Newman’s motion to proceed without prepayment of the

filing fees. All filing and docketing fees are now due and payable to the Clerk of the

District Court.

                                          Entered by the Court:

                                          Terrence L. O’Brien
                                          United States Circuit Judge




                                           -8-